DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 4/12/2021 does not put the application in condition for allowance.
Examiner withdraws rejections under 35 USC 102 in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuraba (JP2014/072256, Machine translation) in view of Nakamura (JP361250827, Machine translation)
	Regarding Claim 1, Sakuraba et al. teaches a thermoelectric conversion element [0023-0024], comprising
	an anomalous Nemst material having the anomalous Nemst effect [0019], wherein: the element having the inverse spin-Hall effect is spin-polarized [0019, Sakuraba et al. teaches the use of CoPt, according to specification filed on 3/27/2020, para. 20 of specification filed on 3/27/2020 teaches Co as a Nernst material, and para. 24 teaches Pt as an element with an inverse spin hall effect].
	and a composition ratio of the second element to the first element in the anomalous Nernst
material is 0.7 or more but 1.3 or less [0019]
	Sakuraba et al. is silent on the anomalous Nernst material is a multi-element system including three or more elements:
	the anomalous Nernst material includes at least a first element belonging to a magnetic metal a second element that is an element having an inverse spin-Hall effect and a third element that spin-polarizes the second element or improves a spin polarization rate of the second element:
	Nakamura et al. teaches a CoPt:N magnetic film, where the incorporation of nitrogen provides higher coercive force for the magnetic film [0001, top portion of paragraph in machine translation]. 	Nakamura et al. teaches a CoPtN film which has the following composition:
The following is on C1 page 177 in the original JP361250827 reference. According to the following the magnetic film has a composition of                                             
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        
                                                                                            
                                                                                                C
                                                                                                o
                                                                                            
                                                                                            
                                                                                                100
                                                                                                -
                                                                                                x
                                                                                            
                                                                                        
                                                                                        
                                                                                            
                                                                                                N
                                                                                                i
                                                                                            
                                                                                            
                                                                                                x
                                                                                            
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            
                                                                                100
                                                                                -
                                                                                y
                                                                            
                                                                        
                                                                        
                                                                            
                                                                                P
                                                                                t
                                                                            
                                                                            
                                                                                y
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                100
                                                                -
                                                                z
                                                            
                                                        
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                z
                                                            
                                                        
                                                    
                                                
                                            
                                         , where                                             
                                                0
                                                ≤
                                                x
                                                ≤
                                                20
                                                ,
                                                 
                                                0
                                                <
                                                y
                                                ≤
                                                20
                                                ,
                                                 
                                                0
                                                <
                                                z
                                                ≤
                                                40
                                            
                                        

    PNG
    media_image1.png
    198
    368
    media_image1.png
    Greyscale


	Since Sakuraba et al. teaches a CoPt magnetic layer which operates through the use of a coercive force to provide thermoelectric conversion efficiency [0015, 0027], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the magnetic layer of Sakuraba et al.  by incorporating Nitrogen in the CoPt magnetic film as shown by Nakamura et al. in order to provide a magnetic layer which has a higher coercive force [0001, top portion of paragraph].
	Within the combination above, modified Sakuraba et al. teaches all the structural limitations of the claim and based on the teaching of modified Sakuraba et al., has a reasonable basis to believe that the claimed “the anomalous Nernst material includes at least a first element belonging to a magnetic metal a second element that is an element having an inverse spin-Hall effect and a third element that spin-polarizes the second element or improves a spin polarization rate of the second element:” are inherently possessed by the materials of modified Sakuraba et al. 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Furthermore, the combination provides a composition of CoPt which comprises the addition of N, which meets the claimed composition ratio of the second element to the first element in the anomalous Nernst material is 0.7 or more but 1.3 or less [0019].
	Regarding Claim 2, within the combination above, modified Sakuraba et al. is silent on wherein a normalized voltage obtained by the anomalous Nernst effect of the anomalous Nernst material is 21 uV/K or more.
	Nakamura et al. teaches a CoPt:N magnetic film, where the incorporation of nitrogen provides higher coercive force for the magnetic film [0001, top portion of paragraph in machine translation]. Nakamura et al. teaches a CoPtN film which has the following composition:
The following is on C1 page 177 in the original JP361250827 reference. According to the following the magnetic film has a composition of                                             
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    
                                                                                        
                                                                                            
                                                                                                C
                                                                                                o
                                                                                            
                                                                                            
                                                                                                100
                                                                                                -
                                                                                                x
                                                                                            
                                                                                        
                                                                                        
                                                                                            
                                                                                                N
                                                                                                i
                                                                                            
                                                                                            
                                                                                                x
                                                                                            
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            
                                                                                100
                                                                                -
                                                                                y
                                                                            
                                                                        
                                                                        
                                                                            
                                                                                P
                                                                                t
                                                                            
                                                                            
                                                                                y
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                100
                                                                -
                                                                z
                                                            
                                                        
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                z
                                                            
                                                        
                                                    
                                                
                                            
                                         , where                                             
                                                0
                                                ≤
                                                x
                                                ≤
                                                20
                                                ,
                                                 
                                                0
                                                <
                                                y
                                                ≤
                                                20
                                                ,
                                                 
                                                0
                                                <
                                                z
                                                ≤
                                                40
                                            
                                        

    PNG
    media_image1.png
    198
    368
    media_image1.png
    Greyscale


	Since Sakuraba et al. teaches a CoPt magnetic layer which operates through the use of a coercive force to provide thermoelectric conversion efficiency [0015, 0027], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the magnetic layer of 
	In addition, the combination would have been merely the selection of a known magnetic layer material in the known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Sakuraba et al. teaches all the structural limitations of the claim and it is the view of the examiner, based on the teaching of modified Sakuraba et al., has a reasonable basis to believe that the claimed “the anomalous Nernst effect of the anomalous Nernst material is 21 uV/K or more.” is inherently possessed by the anomalous Nernst material of modified Sakuraba et al.  
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 3, within the combination above, Sakuraba et al. is silent on wherein the element having the inverse spin-Hall effect has a spin polarization rate of 0.15 or more.

Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 4, within the combination above, modified Sakuraba et al. teaches wherein the element having the inverse spin-Hall effect is an element having an electron in a 4d or more orbital [Pt, 0019]
	Regarding Claim 5, within the combination above, modified Sakuraba et al. teaches wherein the element having the inverse spin-Hall effect is Pt [Pt, 0019]
	Regarding Claim 7, within the combination above, modified Sakuraba et al. teaches wherein the third element is any one of groups 1 to 2 elements and groups 8 to 12 elements or any one of second-period elements [See rejection of  Claim 2]
	Regarding Claim 9, within the combination above, modified Sakuraba et al. is silent on wherein a ratio of atoms corresponding to the third element to the total number of atoms in the anomalous Nernst material is 0.02 or more.

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 10, within the combination above, modified Sakuraba et al. is silent on the equation of claim 10.
	Modified Sakuraba et al. teaches a CoPtN composition overlapping the claimed Nernst material of claim 10 [See rejection of claim 2]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 11, within the combination above, modified Sakuraba et al. teaches wherein: the anomalous Nernst material is formed as a structure having a predetermined thickness [Fig. 2 and Fig. 6]; and at least a pair of terminals [12a, Fig. 2, 0024-0026] is provided on the structure of the anomalous Nernst material [Fig. 2]
	Regarding Claim 12, within the combination above, modified Sakuraba et al. teaches further comprising: a substrate [11, Fig. 6, 0022], wherein the anomalous Nernst material is formed on the substrate [0033].
	Regarding Claim 13, within the combination above, modified Sakuraba et al. teaches further comprising:
	a substrate [11, Fig. 2 and Fig. 6, 0022]; and

	Regarding Claim 14, within the combination above, modified Sakuraba et al. teaches further comprising a power generation structure that is a structure in which the anomalous Nernst material and a spin-Seebeck material having the spin-Seebeck effect are mixed [0019], wherein: the power generation structure has a predetermined thickness [Fig. 2 and Fig. 6]; and at least a pair of terminals [12a, Fig. 2, 0024-0026] is provided on the power generation structure [Fig. 2 and Fig. 6, 0019, 0030]
	Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
	Since Sakuraba et al. teaches a CoPt magnetic layer which operates through the use of a coercive force to provide thermoelectric conversion efficiency [0015, 0027], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the magnetic layer of Sakuraba et al.  by incorporating Nitrogen in the CoPt magnetic film as shown by Nakamura et al. in order to provide a magnetic layer which has a higher coercive force [0001, top portion of paragraph].
	The combination provides a composition of CoPt which comprises the addition of N, which meets the claimed composition ratio of the second element to the first element in the anomalous Nernst material is 0.7 or more but 1.3 or less [0019].
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.